         Case 1:16-cr-04571-JCH Document 260 Filed 07/01/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                                CR. No. 16-4571 JCH


GUY ROSENSCHEIN,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Dr. Rosenschein’s Motion for the Court to

Order the United States to Disclose Expert Reports and the Bases and Reasons for Those Expert

Opinions . . . [Doc. 212]. After reviewing the motion, the Government’s response, the Defendant’s

reply, the Government’s surreply, and the amicus brief filed by Microsoft, the Court concludes

that the motion should be denied.

                                           BACKGROUND

       In July and August of 2016, the Bernalillo County Sheriff’s Office (“BCSO”) received two

CyberTipline Reports from the National Center for Missing and Exploited Children (“NCMEC”).

The two CyberTipline Reports were generated by Chatstep, an electronic service provider that

hosts internet-based conversation (also known as “chats”) between users. In those CyberTipline

Reports, Chatstep notified NCMEC that images of child pornography were uploaded through its

service by a user identified as “Carlo.”

       Chatstep was able to identify the images by using PhotoDNA. PhotoDNA is a computer

program or software developed by Microsoft and available for organizations to use in order to help
         Case 1:16-cr-04571-JCH Document 260 Filed 07/01/20 Page 2 of 8



prevent the sharing of harmful, child exploitation images. PhotoDNA works by obtaining the hash

value of a file and converting the file into a numerical value that is matched against databases of

hash values of known child pornography. Through its use of PhotoDNA, Chatstep identified the

two images distributed by “Carlo” as child pornography before the images were submitted to

NCMEC. NCMEC then forwarded the material to the New Mexico Attorney General’s Office

Internet Crimes Against Children (“ICAC”) Task Force, and BCSO initiated a criminal

investigation. After further investigation, BCSO obtained a state search warrant for Defendant’s

residence. During the execution of the state search warrant on November 8, 2016, law enforcement

located a thumb drive attached to a keychain found in the ignition of Defendant’s vehicle, which

was found to contain images and videos of child pornography.

                                          DISCUSSION

I.     The Witnesses at Issue

       The witnesses in question are John Shehan, Vice President of the Exploited Children

Division of the National Center for Missing and Exploited Children (“NCMEC”), and Jeff

Lilleskare, Group Manager for Security and Online Safety at Microsoft. Each of them has provided

Defendant and the Court with two affidavits in connection with previous motions in the case.

       Shehan, who has worked for NCMEC since February 2000, is responsible for supervising

NCMEC’s CyberTipline and is familiar with its origins and operations, including the receipt and

processing of reports by NCMEC and the procedures used to generate and maintain reports. Doc.

72-1. He also can explain the content of a CyberTipline Report. Id. In his supplemental declaration,

Shehan discusses creation of the CyberTipline and some of the options available to users who

submit a report to NCMEC. Doc. 94-2. He also describes the ways in which NCMEC uses

CyberTipline Reports, the nature of feedback that NCMEC receives from law enforcement, and a
                                                 2
          Case 1:16-cr-04571-JCH Document 260 Filed 07/01/20 Page 3 of 8



description of how NCMEC shares hash values with electronic service providers. Id. However,

nothing in either of his affidavits indicates that Shehan is a software engineer, that he is familiar

with the design and function of PhotoDNA’s underlying computer code, or that he either intends

or is qualified to testify on that subject.

        Lilleskare’s affidavit states that he is familiar with Microsoft’s PhotoDNA technology.

Doc. 82-6. He asserts that Microsoft acknowledges a responsibility to provide its customers with

tools for online safety and discusses various Microsoft products that include “family safety

technology tools,” as well as the company’s Digital Crimes Unit. Id. He asserts that PhotoDNA

reflects Microsoft’s “voluntary business strategy to protect its customers, systems, and reputation

by creating a safer online environment.” Id. He provides a general description of the concept of

hashing and PhotoDNA, as well as the fact that Microsoft makes PhotoDNA available to certain

application developers like Chatstep. He explains the systems by which developers can report

images to Microsoft for hashing and comparison, as well as another system for enabling developers

to create a Cybertip reporting hash matches to NCMEC by routing it via Microsoft. Id. See also

Doc. 94-1. Like Shehan, nothing in Lilleskare’s affidavits suggests that he will testify to anything

requiring familiarity with PhotoDNA’s algorithms and associated software.

II.     The Arguments of the Parties

        Defendant argues that prior to the upcoming evidentiary hearing on his motions to

suppress, the Court should order the Government to produce expert reports for Shehan and

Lilleskare. Defendant advocates for the disclosure of the opinions of these witnesses, as well as

the bases and reasons for those opinions, and contends that if the Government declines to produce

them, it should be prohibited from introducing the witnesses’ testimony at the hearing.



                                                 3
         Case 1:16-cr-04571-JCH Document 260 Filed 07/01/20 Page 4 of 8



       Defendant’s argument is two-pronged. First, he contends that Shehan and Lilleskare have

specialized knowledge as defined by Rule 702 of the Federal Rules of Evidence. Second, he argues

that he is entitled to their expert reports in advance of the hearing under Rule 16(a)(1)(G) of the

Federal Rules of Civil Procedure. Rule 16(a)((1)(G) provides, in pertinent part: “At the defendant's

request, the government must give to the defendant a written summary of any testimony that the

government intends to use under Rules 702, 703, or 705 of the Federal Rules of Evidence during

its case-in-chief at trial.” Thus, by its express terms, Rule 16(a)(1)(G) does not apply to pretrial

hearings, but only to the Government’s case-in-chief at trial. Further, it is widely accepted that,

apart from questions of privilege, the Federal Rules of Evidence do not apply in suppression

hearings. See United States v. Matlock, 415 U.S. 164, 172-74 (1974). See also Fed. R. Evid. 104(a)

(stating the court is not bound by rules of evidence when deciding preliminary matters concerning

the admissibility of evidence); Fed. R. Evid. 1101(d)(1) (stating evidence rules are inapplicable to

“[t]he determination of questions of fact preliminary to admissibility of evidence when the issue

is to be determined by the court under rule 104.”).

       In response [Doc. 220], the Government makes a threefold argument: first, Rule

16(a)(1)(G) does not apply to suppression hearings; second, Lilleskare and Shehan are not expert

witnesses; and third, the Government has already disclosed more information about their testimony

than Rule 16(a)(1)(G) requires. With regard to the latter, the Government points to the two

affidavits that each witness has already provided to the defense.

       In his reply brief [Doc. 231], Defendant alters and expands his discovery request. He now

asks the Court to order the Government to produce “expert reports, in addition to the computer

software or programs . . . that their expert witnesses intend to testify about.” Doc. 231 at 1

(emphasis added). Defendant’s motion and supporting brief did not ask for the underlying
                                                 4
         Case 1:16-cr-04571-JCH Document 260 Filed 07/01/20 Page 5 of 8



PhotoDNA computer code and related software. However, in the reply Defendant argues that

because both Shehan and Lilleskare will testify about PhotoDNA, the reasons it was developed,

and the ways in which it is used, he is “entitled to the raw materials about which these two

individuals will testify in order to effectively cross examine them.” Doc. 231 at 2. He

acknowledges that neither witness has any first-hand knowledge about what the computer

programs contain or do, but rather they will testify about the results the programs generate.

Nevertheless, Defendant maintains that he needs the computer code to test the veracity of their

testimony and that without it he cannot conduct meaningful cross examination.

       Defendant’s reply prompted both an amicus reply brief [Doc. 256] by Microsoft and a

surreply brief [Doc. 245] from the Government. In its surreply, the Government notes that in his

reply Defendant had broadened the scope of his request and argues that he had mischaracterized

the expected testimony from Shehan and Lilleskare. It contends that they will testify to the

“business and service operations of their respective companies,” and that Lilleskare has only a

“working knowledge” of PhotoDNA functions, not “technical expertise” as to its inner workings.

Doc. 245 at 2. The Government points out that this Court has already denied prior attempts by

Defendant to obtain the PhotoDNA source code. And finally, it argues that the computer code is

not material to the defense.

       In its amicus brief, Microsoft argues that by asking the Court to compel the Government

to produce the PhotoDNA algorithm and related software, Defendant is in fact asking the Court to

compel Microsoft to produce it, since it is proprietary information not in the Government’s

possession. Microsoft contends that request violates the discovery agreement it reached with

Defendant in which Microsoft agreed to produce certain information to Defendant in exchange for

his agreement to refrain from serving any new Rule 17(c) subpoenas on Microsoft, including a
                                               5
         Case 1:16-cr-04571-JCH Document 260 Filed 07/01/20 Page 6 of 8



subpoena pertaining to the PhotoDNA algorithm. It attaches email correspondence between

counsel for Defendant and counsel for Microsoft documenting this agreement. Microsoft further

argues that the requested computer code is irrelevant to the testimony that Lilleskare will offer at

the suppression hearing, which includes how PhotoDNA was developed and how it functions but

does not include information about the inner workings of the algorithm.

III.   Analysis

       Defendant acknowledges that neither Rule 16(a)(1)(G) nor the Rules of Evidence apply in

a pretrial evidentiary hearing such as a hearing on a motion to suppress. But he asks the Court to

disregard this accepted authority by arguing that “in other federal suppression hearings the United

States has secured orders compelling defense experts to produce such reports and their underlying

bases.” Doc. 212 at 11. As evidence of this, he points to a single unpublished slip opinion in United

States v. Ruiz, Case No. 3:10-CR-254, Doc. 75 (M.D. Tenn. Mar. 16, 2011). See Doc. 212-2. In

Ruiz, the Government successfully persuaded the district court to compel the defendants to disclose

the identities and expert reports of their expert witnesses in advance of the suppression hearing,

arguing that such a ruling would be supported by Rule 16(a)(1)(G). Anticipating (correctly) that

the Government would argue that Rule 16(a)(1)(G) does not apply in suppression hearings, in this

case Defendant now argues that the Government should be bound by the legal argument it made

nine years ago in the Ruiz case. In that vein, he cites Dugan v. EMS Helicopters, in which the court

stated that “inconsistent allegations contained in prior pleadings are admissible in subsequent

litigation.” Dugan v. EMS Helicopters, Inc., 915 F.2d 1428, 1431 (10th Cir. 1990). In Dugan, the

plaintiffs alleged that a helicopter crash was proximately caused by the negligence of the helicopter

manufacturers and helicopter maintenance company. The Tenth Circuit concluded that these

allegations were factually inconsistent with the position that plaintiffs took in a subsequent lawsuit
                                                  6
         Case 1:16-cr-04571-JCH Document 260 Filed 07/01/20 Page 7 of 8



arising from the same crash against the helicopter owner and operator and were admissible in

evidence as “admission against interest.” Id. at 1431-32. However, the situation in Dugan is

nothing like the one here. Dugan was a civil case in which the same plaintiff took different

positions as to the cause of a single accident. Dugan does not support binding the Government to

a legal argument that made nine years earlier in an unrelated criminal case prosecuted by different

counsel in a different court.

       The Court is unpersuaded by Defendant’s argument and declines to apply Rule 16(a)(1)(G)

in the manner suggested by Defendant. As a result, the motion will be denied. The Court’s primary

reason for denying the motion is that the request is outside the scope of Rule 16(a)(1)(G). By its

express terms, that Rule simply does not apply to this pretrial evidentiary hearing, but only to the

Government’s case-in-chief at trial. It may be true that in certain circumstances the Court has the

discretion to order expert reports in advance of a suppression hearing, but that does not mean that

it necessarily should. Such an order would be outside the norm, and therefore this Court would

require a significant showing be made that principles of fairness and justice require it. As further

explained below, that showing has not been met here.

       The secondary reason for the Court’s ruling is that requested expert reports are

unnecessary. Even if Shehan and Lilleskare are expert witnesses—an assumption that the Court

will make for the sake of argument, but which it does not reach—the declarations already filed by

the Government adequately disclose the witnesses’ qualifications, opinions, and bases for those

opinions and thereby satisfy the requirements of Rule 16(d)(1)(G). The testimony that Shehan and

Lilleskare will offer at the hearing is not shrouded in mystery. In fact, Shehan has testified in

similar cases to this one, and Defendant has apparently availed himself of that testimony, having

cited it to the Court in various briefs in this case. See, e.g., Doc. 231 at 13; Doc. 222 at 3. With
                                                 7
         Case 1:16-cr-04571-JCH Document 260 Filed 07/01/20 Page 8 of 8



regard to PhotoDNA, Defendant has failed to demonstrate how disclosure of the underlying

computer code will aid him in cross examining either Shehan or Lilleskare, neither of whom claims

to have any knowledge or understanding of the code. He has also failed to explain how access to

the computer code will help in proving the theory at the heart of his motions to suppress—that in

developing PhotoDNA, Microsoft has acted as a government agent.

       Third, Defendant’s request for the PhotoDNA program is further undermined by two

related facts: the Court already denied Defendant’s request for this material, see Doc. 199 at 11-

12 (listing categories of documents that Microsoft must produce that does not include computer

code), and Defendant explicitly agreed not to seek the computer code from Microsoft in exchange

for Microsoft’s production of certain other materials. The fact that Defendant now seeks to obtain

the PhotoDNA program from the Government instead of from Microsoft is a distinction without a

difference. The Government would have to obtain the PhotoDNA computer code from Microsoft,

and the Government would merely be a conduit.

       IT IS THEREFORE ORDERED that Defendant Dr. Rosenschein’s Motion for the Court

to Order the United States to Disclose Expert Reports and the Bases and Reasons for Those Expert

Opinions . . . [Doc. 212] is DENIED.




                                             ___________________________________
                                             UNITED STATES DISTRICT JUDGE




                                                8
